Citation Nr: 1020186	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for residuals of 
concussions.

8.  Entitlement to service connection for a right arm 
disability.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to May 1973.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied the 
Veteran service connection for bilateral hearing loss, 
tinnitus, back strain, neck strain, residuals of concussion, 
and a right arm condition, and granted the Veteran service 
connection for arthritis, left knee, and arthritis, right 
knee, status post right knee arthoscopy, assigning separate 
10 percent ratings effective March 31, 2005.  

The issues have been recharacterized to comport to the 
evidence of record.

The issues of service connection for bilateral hearing loss, 
tinnitus, and residuals of concussions are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's left and right knee disabilities are not 
manifested by ankylosis, subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Nor do either of the Veteran's knee disabilities individually 
involve two or more major or minor joints.  

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current low back disability and 
service.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current neck disability and service.

4.  Resolving all doubt, the competent evidence shows a 
relationship between the current right arm disability and 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5210, 
5256-5263 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5256-5263 (2009).

3.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  

4.  The criteria for service connection for a neck disability 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  
5.  The criteria for service connection for a right arm 
disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected knee disabilities are "downstream" issues.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection by letter in April 2005.  

The April 2005 notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
the grants of service connection.  However, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess, 19 Vet. App. at 490.  As the Veteran was granted 
service connection and assigned an evaluation and effective 
date for his bilateral knee disabilities, the Secretary had 
no obligation to provide further notice under the statute.  
Id.  As such, any defect with respect to the content of the 
notice was non-prejudicial.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

The Veteran's claims of service connection for low back, 
neck, and right arm disabiities have been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination regarding the existence and severity of 
his knee disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




II.  Increased Rating Claims

The Veteran seeks higher evaluations for bilateral knee 
disabilities, and claims that he has daily excruciating knee 
pain, that he can no longer run or jog, and that walking up 
stairs of more than three flights is not possible.  

In the December 2005 rating decision on appeal the RO granted 
service connection for a left and right knee disabilities, 
assigning separate 10 percent evaluations effective March 31, 
2005, under 38 C.F.R. § 4.71a, DC 5261-5010. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under Diagnostic Codes 5256-5263.  38 
C.F.R. § 4.71a.  Assigning multiple ratings for either of the 
Veteran's knee disabilities based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].  The Board has also considered 
whether separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).

Diagnostic Code 5010, arthritis due to trauma, is to be rated 
under Diagnostic Code 5003, degenerative arthritis.  38 
C.F.R. § 4.71a.  

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion that is affected by degenerative arthritis or any 
of the conditions listed in DCs 5013-5024, expect 5017.  See 
38 C.F.R. § 4.71a, DC 5003.  

The Veteran's left and right knee disabilities currently 
receive separate 10 percent ratings under Diagnostic Codes 
5003 and 5010, as discussed below, there is no evidence of 
record indicating that either of the Veteran's knees warrant 
a compensable rating under the ratings for limitation of 
motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5260-5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  The Veteran's knee disabilities are each 
receiving 10 percent ratings and individually involve only 
his left or right knee, and not two or more major or minor 
joints, and therefore he is not entitled to a 20 percent 
evaluation under DC 5003 for either knee disability.

December 2004 private treatment records note that the Veteran 
had surgery on his right knee three months earlier, but does 
not feel it improved his knee.  A physical examination 
revealed that the right knee displays no edema, is acutely 
tender over the medial joint line, and has a positive 
McMurray's test for pain without palpable click or catch.  
Later an audible pop was heard.  He has no discomfort with 
varus and valgus stress at 0 and 30 degrees.  An assessment 
of right knee medial meniscus repair with probable repair 
failure was given.  

A VA examination was conducted in November 2005, and the 
Veteran reported that he works at the post office and stands 
daily.  He reported daily pain, which has gotten 
progressively worse.  He denies having any instability or 
using canes, crutches, or braces.  On objective examination 
the Veteran's knees had no swelling, deformity, or 
discoloration.  There was no effusion, but he does have 
bilateral pain to palpitation.  He has no instabilities to 
anterior drawer, Lachman's, or varus and valgus stress 
testing.  He has 5/5 strength.  His range of motion is 0-135 
degrees, actively and passively, with only mild pain in the 
left knee at 20 degrees of flexion.  The Veteran would lose 
between 15 to 20 degrees of range of motion due to 
incoordination and fatigability, bilaterally.  An assessment 
of bilateral arthritis, status post right knee arthoscopy, 
confirmed on x-rays, was given.  

The Veteran has never been diagnosed with, nor is there any 
medical evidence of record indicating, ankylosis of either 
the left or right knee, dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 
5258, 5259, 5262, and 5263 are not for application.  See 38 
C.F.R. § 4.71a.

Under DC 5257, recurrent subluxation or lateral instability 
may be rated at 10 percent, 20 percent, or 30 percent, 
depending on severity.  The November 2005 VA examination 
report clearly show that the Veteran has no instability in 
either knee.  There is no medical evidence of record 
indicating that the Veteran has any degree of subluxation or 
lateral instability, and a rating under DC 5257 is therefore 
not warranted.  Id.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  Id. Under DC 5261 when 
the leg has extension limited to 10 degrees, a 10 percent 
rating is warranted, and extension limited to 15 degrees 
warrants a 20 percent rating.  Id.  The November 2005 VA 
examination report notes that bilaterally the Veteran's right 
and left knees has 0 to 135 degrees of motion, but that he 
loses an additional 20 degrees of motion on repetition.  This 
examination report in no way indicates that this pain results 
in loss of extension.  Nor would a conclusion that the 
Veteran has extension limited to 20 degrees be supported by 
the other medical evidence of record.  38 C.F.R. § 4.71, 
Plate II reflects that normal flexion and extension of a knee 
is from zero degrees of extension to 140 degrees of flexion.  
The medical evidence of record clearly indicates that the 
Veteran's right and left knees do not have flexion limited to 
45 degrees or extension limited to 10 degrees and thus 
compensable ratings are not warranted DC 5260 or DC 5261.  
Id.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected knee disabilities, 
as indicated in the above discussions.  See DeLuca, supra.  
The Veteran's complaints of pain during his VA examinations, 
and the examiner's observations of pain and painful motion, 
were considered in the level of impairment and loss of 
function attributed to his disabilities.  

At no time during the pendency of this claim has the 
Veteran's right or left knee disabilities met or nearly 
approximated the respective criteria for a rating in excess 
of 10 percent, and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

The Board is sympathetic to the Veteran complaints of the 
difficulties he experiences due to his bilateral knee 
disabilities, and notes that the Veteran genuinely believes 
that the severity of his left and right knee disabilities 
merit higher ratings.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
his service-connected disabilities, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professional, 
which show that the criteria for ratings in excess of 10 
percent for left and right knee disabilities have not been 
met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.71a.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for a 
left and right knee disabilities are not warranted.  See 
Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result solely of his various knee 
disabilities.  

III.  Service Connection Claims

The Veteran seeks service connection for low back, neck, and 
right arm disabilities.  The Veteran contends that he had 
several hundred paratrooper jumps and has experienced his 
share of back and neck strains from hard landings while 
packing a heavy load.  He also contends that in 1968 he 
dislocated his elbow during a combat assault in Vietnam, 
which required no medical attention but was repaired on the 
spot, and injured his elbow during parachute jumps.  The 
Veteran claims that he has experienced back and arm problems 
and discomfort to this day.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The record shows current low back, neck, and right arm 
disabilities.  An August 2008 VA examination report notes 
that, following a physical examination, diagnoses of chronic 
thoracolumbar strain, cervical degenerative disc disease, and 
subacute olecranon bursitis, right elbow, were given.  

The Veteran's STRs do not show treatment for the Veteran's 
low back, neck, or right arm during service, however his 
personnel records indicate that he was awarded the 
Parachutist Badge and Combat Infantryman's Badge (CIB) and 
that he completed basic Air Borne and Jump-Master training.  
Given the Veteran's decorations and military training, it is 
conceded that he had numerous parachute jumps during service.  
The Veteran is competent to state that he experienced pain 
during parachute landings in service.  Charles v. Principi, 
16 Vet. App. 370 (2002).  Furthermore, the Board finds the 
Veteran's statements to be credible regarding his hard 
landings and dislocated elbow during service and his CIB 
supports his contentions.  Thus, the fact that the Veteran 
experienced hard parachute landings resulting in low back, 
neck, and right elbow pain during service is conceded.  
As the record shows current low back, neck, and right arm 
disabilities and credible injuries during service, the 
determinative issue is whether these are related.

The August 2008 VA examination report notes that the Veteran 
reported that he suffered a neck and back injury during a 
hard parachute landing, and a contusion of his right elbow 
during that same parachute jump.  In an addendum opinion 
provided later in August 2008, the examiner noted that the 
Veteran was diagnosed with chronic thoracolumbar strain, 
cervical degenerative disc disease, and subacute olecranon 
bursitis, right elbow, and that the Veteran attributed these 
problems to bad parachute landings in the military.  A 
patient with bad parachute landings sustains both soft tissue 
and disc injuries, which are usually compression type 
injuries.  Therefore, it is at least as likely as not that 
the Veteran's neck and back conditions would be due to, and 
the result of, his parachute jumping.  The Veteran also 
suffered a contusion to his right elbow in a bad parachute 
jump.  Certainly bump trauma to the elbow can result in 
trauma to the olecranon bursa, which can then form bursitis 
and become chronic.  Therefore, it is at least as likely as 
not that the Veteran's olecranon bursitis is due to, and a 
result of, his traumatic injuries during parachute jumping in 
the military.  

Additionally, the Board notes that the medical evidence of 
record does not indicate that the Veteran had injuries to his 
low back, neck, or right arm following service.   

The August 2008 VA examination report is supported by the 
evidence of record and is supported by a cogent rationale.  
It is competent and there is no medical evidence of record 
indicating that the Veteran's current low back, neck, and 
right arm disabiities are not related to service.  Therefore, 
at the very least, the evidence is in equipoise and any doubt 
is resolved in the Veteran's favor.

Accordingly, service connection for low back, neck, and right 
arm disabilities is warranted.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability is denied.

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for a neck disability is 
granted.

Entitlement to service connection for a right arm disability 
is granted.


REMAND

I.  Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  He claims that his 
current hearing loss and tinnitus is the result of noise from 
gunfire, explosives, jet-aircraft and turbine engines, and 
combat.  

The competent medical evidence of record indicates that the 
Veteran currently has bilateral hearing loss and tinnitus.  
The Veteran's DD-214 indicates that he served in Vietnam and 
was awarded, among other decorations, the parachutist badge 
and Combat Infantryman's Badge (CIB).  The Veteran is 
competent to state that he was exposed to loud noises during 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the Board finds the Veteran's statements to be 
credible regarding his noise exposure from duties during 
service and his CIB supports his contentions.  Thus, exposure 
to acoustic trauma during service is conceded.

A VA examination was conducted in November 2005.  The 
examiner opined that the Veteran's bilateral hearing loss is 
not the result of events during service.  The only rationale 
provided for this opinion was that the Veteran presented with 
normal hearing levels at the time of separation from service.  
The examiner also opined that the Veteran's tinnitus is less 
likely as not a result of service.  The rationale provided 
for this opinion was that the Veteran's tinnitus is more 
likely to have been acquired after separating from service at 
the time he acquired hearing loss.  

However, the United States Court of Appeals for Veterans 
Claims (Court) noted that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

The Board does not contend that the November 2005 VA 
examination report has no probative value, or is not 
competent evidence, however it does find that given the 
Veteran's acoustic trauma during service, the Court's ruling 
in Hensley requires that a more through rationale be provided 
in a VA examination report than the one offered by the 
examiner.  

Given that the November 2005 VA examiner provided no other 
rationale as to why the Veteran's hearing loss is not related 
to service expect that hearing loss was normal on separation 
from service, a new VA examination regarding the nature and 
etiology of the Veteran's hearing loss should be provided.  
See Id.  Likewise, since the November 2005 VA examiner 
premised his opinion regarding the etiology of the Veteran's 
tinnitus on the onset of the Veteran's hearing loss, a new 
opinion regarding the nature and etiology of the Veteran's 
tinnitus should also be provided.  See 38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d).

II.  Residuals of Concussions

The Veteran seeks service connection for residuals of 
concussions.  The Veteran claims that in 1964 he was rendered 
unconscious twice during training, suffered a concussion 
while training at Fort Bragg, and was knocked unconscious in 
1969 during an assault by an insubordinate solider.  

In a September 2006 letter to the Veteran the RO noted that 
the Veteran claims to have had service from 1964 to 1967, but 
that the RO has no record of this period.  The RO noted that 
it has only a discharge DD-214 for a period of service from 
May 1967 to May 1975, but that if the Veteran sends a 
certified discharge document for the 1964 to 1967 period of 
service, it will attempt to obtain his STRs for that period.  
The Veteran submitted a DD-214 documenting service from 1964 
to 1967.  An October 2008 document from the U.S. Army and 
Joint Services Records Research Center (JSRRC) notes that the 
Veteran's STRs from August 1964 to May 1967 were mailed.  

A review of the claim file shows that the Veteran's STRs from 
his first period of service consists only of an August 1964 
entrance examination.  

The Veteran's available STRs do not show complaints of, or 
treatment for, any sort of head trauma or concussions.  In a 
June 1986 Army National Guard examination report the Veteran 
denied then having, or ever having had, frequent or severe 
headaches, dizziness or fainting spells, or a head injury.  

A September 2004 private treatment record notes that the 
Veteran had a seizure a month earlier and was given an 
impression of new-onset generalized tonic/clonic seizures.  
The Veteran has a past history of head trauma with multiple 
concussions.  A February 2005 private medical treatment 
record notes that the Veteran fell and hit the back of his 
head during a grand mal seizure in August 2004.  

An August 2008 VA examination report notes that the Veteran 
reported that in 1964, during jump school, he had two 
concussions, and had persistent headaches after these 
concussions.  He reported another concussion in 1968.  The 
examiner diagnosed the Veteran with migraine headaches 
without aura and seizure disorder, and opined that it is as 
likely as not that the Veteran's migraine headaches were 
triggered by his concussive head injuries during service.  
The examiner also opined that it is not uncommon for seizure 
onset to be delayed by several years following a significant 
closed head injury, so the intervening time does not rule out 
an etiological relationship between his in-service 
concussions and epilepsy.  

Unlike back or arm pain, the Veteran is not competent to 
report whether he had a concussion during service and the 
available STRs do not support his contentions.  See Charles, 
supra.  Therefore, it appears that the August 2008 VA 
examination report is based on an incorrect factual basis 
regarding whether the Veteran had concussions during service.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  

To ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, this claim must be remanded to obtain 
the Veteran's complete STRs for his August 1964 to May 1967 
period of service.  

Additionally, a new VA examination should be provided to 
determine the nature and etiology of the Veteran's residuals 
of concussions disability, to include his seizure disorder.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete STRs for 
his August 1964 to May 1967 period of 
service.  In doing so contact the National 
Personnel Records Center (NPRC), U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and National Archives and Records 
Administration (NARA), or any other 
appropriate agency.  Note negative 
responses.  

2.  Schedule the Veteran for a VA 
audiological examination with an examiner 
other than the one who conducted the 
November 2005 examination to determine the 
nature and etiology of the claimed 
bilateral hearing loss and tinnitus 
disabilities.  The examiner should conduct 
a thorough examination of the Veteran.  

The examiner must provide opinions as to 
whether it is at least as likely as not 
that: 1) the Veteran's bilateral hearing 
loss disability is related to acoustic 
trauma during service; 2) the Veteran's 
tinnitus is related to acoustic trauma 
during service.  The examiner must accept 
as fact that the Veteran was exposed to 
acoustic trauma during service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, including any STRs 
from the Veteran's August 1964 to May 1967 
period of service.  The examiner must note 
and discuss a June 1986 National Guard 
examination report noting that the 
Veteran's hearing loss is due to "service 
infantry v. demolition," and a July 2004 
private treatment record noting that the 
Veteran reported a long history of 
tinnitus.  A complete rationale must be 
provided for all opinions, and if the 
examiner finds that either the hearing 
loss or tinnitus is not related to 
service, the opinion(s) must be supported 
by a rationale other than that the 
Veteran's hearing was normal on separation 
from service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).   

3.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the claimed residuals of 
concussions disability.  The examiner 
should conduct a thorough examination of 
the Veteran.  As to any residual 
disability identified, including a 
headache or seizure disorder, the examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
related to the Veteran's service.  The 
examiner must discuss the Veteran's STRs 
and does not need to accept as fact that 
the Veteran had concussions in service 
unless his review of the claim file 
indicates to him otherwise.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale must be provided for all 
opinions.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


